                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                       Case No. 19-cv-02024-SI
                                   8                     Plaintiff,
                                                                                         ORDER TO SHOW CAUSE
                                   9              v.

                                  10     CITY OF BERKELEY, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On July 23, 2019, the Court ordered that any amended pleading must be filed on or before

                                  14   October 18, 2019. Dkt. No. 29. It has now been 10 days since plaintiff’s amended pleading was

                                  15   due and no such filing has been made. Plaintiff has until Friday November 1, 2019 to file an

                                  16   amended pleading or otherwise show cause that this case should not be dismissed without prejudice

                                  17   for failure to prosecute.

                                  18          If plaintiff fails to file an amended pleading or otherwise provide good cause on or

                                  19   before Monday November 4, 2019, the action will be dismissed without prejudice for failure

                                  20   to prosecute.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 28, 2019

                                  24                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  25                                                 United States District Judge
                                  26
                                  27

                                  28
